DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Indranil Sarkar on 01/12/2021.

Claim Listing for Examiner’s Amendment

1. (Currently Amended)	A method for preventing access to a secure system based on determining a captured image to be of an alternative representation of a live person, the method comprising:
	performing a comparison between frequency domain representations of images of live persons and frequency domain representations of images of alternative representations of live persons;
	determining, based on the comparison, a threshold amount of high-frequency features associated with images of live persons;
capturing an image of a subject illuminated by an infrared (IR) illumination source;
extracting, from the image, a portion of the image representative of an iris of the subject;
generating, from the portion of the image representative of the iris of the subject, a frequency domain representation;
, based on the frequency domain representation, that an amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the [[a]] threshold amount associated with images of live persons; 
responsive to determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the [[a]] threshold amount associated with images of live persons, identifying the subject in the image to be an alternative representation of a live person; and
responsive to identifying the subject in the image to be the [[an]] alternative representation of the [[a]] live person, preventing access to the secure system.
 
2.	(Canceled) 	
3.	(Canceled)

4.	(Currently Amended)	The method of claim 1 [[3]], wherein determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the threshold amount comprises 
determining that an amount of energy in a high frequency region of the frequency domain representation is less than a threshold amount of energy associated with images of live persons


5.	(Currently Amended)	The method of claim 1, wherein the alternative representation of the [[a]] live person comprises a photograph of the live person. 

6.	(Original)	The method of claim 5, wherein the photograph is printed on paper.

7.	(Original)	The method of claim 5, wherein the photograph is presented on a display device.

8.	(Currently Amended)	The method of claim 1, wherein determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the [[a]] threshold amount associated with images of live persons comprises processing the image using a machine learning process trained to discriminate between images of live persons and 

9.	(Currently Amended)	The method of claim 1 [[3]], wherein the frequency domain representation comprises a two-dimensional Fast Fourier Transform (2D-FFT) of the portion of the image. 

10.	(Currently Amended)	The method of claim 1, further comprising:
determining, based on the frequency domain representation, that the amount of high-frequency features in the portion of the image representative of the iris of the subject is equal to or greater than the [[a]] threshold amount associated with images of live persons; 
responsive to determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is equal to or greater than [[a]] the threshold amount associated with images of live persons, identifying the subject in the image to be the [[a]] live person; and
responsive to identifying the subject in the image to be the [[a]] live person, initiating an authentication process for determining if the live person is authorized to access the secure system. 

11.	(Original)	The method of claim 1, wherein the secure system comprises a user-interface disposed in a kiosk.

12.	(Original)	The method of claim 11, wherein the IR illumination source is disposed on the kiosk. 


capturing a first image of a subject illuminated by an infrared (IR) illumination source;
capturing a second image of the subject without using the IR illumination source;
extracting, from each of the first image and the second image, corresponding portions representative of an iris of the subject; 
determining, for the first image and the second image, a first metric and a second metric, respectively, the first and second metrics being indicative of a sharpness of the corresponding images.
determining that a difference between the first metric and the second metric satisfies a threshold condition indicative of the image being of an alternative representation of a live person; 
responsive to determining that the difference between the first metric and the second metric satisfies the threshold condition, identifying the subject in the image to be an alternative representation of a live person; and
responsive to identifying the subject in the image to be an alternative representation of a live person, preventing access to the secure system.

14.	(Currently Amended)	A system comprising:
an image acquisition device configured to capture an image of a subject illuminated by an infrared (IR) illumination source; and
an image analysis engine comprising one or more processing devices, the image analysis engine configured to:
	perform a comparison between frequency domain representations of images of live persons and frequency domain representations of images of alternative representations of live persons;
	determine, based on the comparison, a threshold amount of high-frequency features associated with images of live persons;

generate, from the portion of the image representative of the iris of the subject, a frequency domain representation;
determine, based on the frequency domain representation, that an amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the [[a]] threshold amount associated with images of live persons, 
responsive to determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the [[a]] threshold amount associated with images of live persons, identify the subject in the image to be an alternative representation of a live person, and
responsive to identifying the subject in the image to be the [[an]] alternative representation of the [[a]] live person, prevent access to a secure system.
 
15.	(Canceled)	

16.	(Canceled)

17.	(Currently Amended)	The system of claim 14 [[16]], wherein the frequency domain representation comprises a two-dimensional Fast Fourier Transform (2D-FFT) of the portion of the image. 

18.	(Currently Amended)	The system of claim 14 [[16]], wherein determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the threshold amount comprises 
determine that an amount of energy in a high frequency region of the frequency domain representation is less than a threshold amount of energy associated with images of live persons


19.	(Currently Amended)	The system of claim 14, wherein the alternative representation of the [[a]] live person comprises a photograph of the live person. 

20.	(Original)	The system of claim 19, wherein the photograph is printed on paper, or presented on a display device.

21.	(Currently Amended)	The system of claim 14, wherein determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the [[a]] threshold amount associated with images of live persons comprises processing the image using a machine learning process trained to discriminate between images of live persons and 

22.	(Currently Amended)	The system of claim 14, wherein the image analysis engine is configured to:
determine, based on the frequency domain representation, that the amount of high-frequency features in the portion of the image representative of the iris of the subject is equal to or greater than the [[a]] threshold amount associated with images of live persons; 
responsive to determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is equal to or greater than the [[a]] threshold amount associated with images of live persons, identify the subject in the image to be the [[a]] live person; and
responsive to identifying the subject in the image to be the [[a]] live person, initiate an authentication process for determining if the live person is authorized to access the secure system. 

23.	(Original)	The system of claim 14, wherein the secure system comprises a user-interface disposed in a kiosk.

24.	(Original)	The system of claim 23, wherein the IR illumination source is disposed on the kiosk. 

25.	(Currently Amended)	One or more non-transitory, machine-readable storage devices comprising machine-readable instructions that, when executed by one or more processing devices, the one or more processing devices to execute operations comprising: 
	performing a comparison between frequency domain representations of images of live persons and frequency domain representations of images of alternative representations of live persons;
	determining, based on the comparison, a threshold amount of high-frequency features associated with images of live persons;
capturing an image of a subject illuminated by an infrared (IR) illumination source;
extracting, from the image, a portion of the image representative of an iris of the subject;
generating, from the portion of the image representative of the iris of the subject, a frequency domain representation;
determining, based on the frequency domain representation, that an amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the [[a]] threshold amount associated with images of live persons; 
responsive to determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than the [[a]] threshold amount associated with images of live persons, identifying the subject in the image to be an alternative representation of a live person; and
responsive to identifying the subject in the image to be the [[an]] alternative representation of the [[a]] live person, preventing access to a secure system.

26.	(New)	The method of claim 1, wherein performing the comparison comprises training a machine learning model to discriminate between the frequency domain representations of images of live persons and the frequency domain representations of images of alternative representations of live persons.


Allowable Subject Matter
Claim(s) 1, 4-12, 14 and 17-26 allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
 	
 	With respect to the allowed independent claims 1, 
 	Agrawal et al. (US 20180349721, hereinafter “Agrawal”) discloses,
 	A method for preventing access to a secure system based on determining a captured image to be of an alternative representation of a live person (FIG. 1 illustrates a biometric object spoof detection and/or identification system 10 includes a computer device 12 having a biometric spoof detector component 14 configured to verify whether a biometric object 16 is real or fake), the method comprising: 
“capturing an image of a subject illuminated by an infrared (IR) illumination source (image capture device 24 may control light source(s) 26 to generate and emit one or more sets of first and second incident light 28, 30 at different times and at a same (or substantially similar) wavelength, but with different illumination characteristics in order to identify whether a real or fake biometric object 16 has been presented to biometric spoof detector component 14 based on an analysis of reflection intensity differences between the corresponding first and second images 34, 36, Para. [0031])”; 
“extracting, from the image, a portion of the image representative of an iris of the subject (In this optional aspect, computer device 12 may also include an object part detector component 48 having shape or pattern detecting functionality, such as shape recognition logic, operable to identify different parts of one or more different types of biometric object 16, Para. [0034])”;
“responsive to identifying the subject in the image to be an alternative representation of a live person, preventing access to the secure system (computer device 12 may additionally include biometric verification/identification component 22, which may be triggered to make an access decision 60 to allow or deny access to computer device 12 when biometric spoof detector component 14 confirms via biometric object classification decision 53 that the presented biometric object 16 is determined to be real object 54, Para. [0037]).”
Derakhshani (US 20170257770, hereinafter “Derak”) discloses, “determining that an amount of high-frequency features in the portion of the image representative of the iris of the subject is less than a threshold amount associated with images of live persons; responsive to determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than a threshold amount associated with images of live persons, identifying the subject in the image to be an alternative representation of a live person (a liveness measure is determined based on the sensor readings (or an average or other value derived from the sensor readings). The liveness measure can be determined by, for example, comparing reflection information derived from the sensor readings with a reflection threshold. If the reflection information meets or exceeds the threshold while the target is at certain operational distance, the target is less likely, Paras. [012]-[0015] and Fig. 2; step 204-210)”.
However, Agrawal and Derak whether taken alone or combination, do not teach or suggest the following novel features: “A method for preventing access to a secure system based on determining a captured image to be of an alternative representation of a live person comprising performing a comparison between frequency domain representations of images of live persons and frequency domain representations of images of alternative representations of live persons, determining, based on the comparison, a threshold amount of high-frequency features associated with images of live persons, generating, from the portion of the image representative of the iris of the subject, a frequency domain representation”, in combination with all the recited limitations of the claim 1.

 	With respect to the allowed independent claims 14, 
 	Agrawal et al. (US 20180349721, hereinafter “Agrawal”) discloses,
 	A system comprising:  “an image acquisition device configured to capture  an image of a subject illuminated by an infrared (IR) illumination source (image capture device 24 may control light source(s) 26 to generate and emit one or more sets of first and second incident light 28, 30 at different times and at a same (or substantially similar) wavelength, but with different illumination characteristics in order to identify whether a real or fake biometric object 16 has been presented to biometric spoof detector component 14 based on an analysis of reflection intensity differences between the corresponding first and second images 34, 36, Para. [0031])”; 
 	an image analysis engine comprising one or more processing devices, the image analysis engine configured to:
 	“extract, from the image, a portion of the image representative of an iris of the subject (In this optional aspect, computer device 12 may also include an object part detector component 48 having shape or pattern detecting functionality, such as shape recognition logic, operable to identify different parts of one or more different types of biometric object 16, Para. [0034])”;
 	“responsive to identifying the subject in the image to be an alternative representation of a live person, preventing access to the secure system (computer device 12 may additionally include biometric verification/identification component 22, which may be triggered to make an access decision 60 to allow or deny access to computer device 12 when biometric spoof detector component 14 confirms via biometric object classification decision 53 that the presented biometric object 16 is determined to be real object 54, Para. [0037]).”
 	Derakhshani (US 20170257770, hereinafter “Derak”) discloses, “the image analysis engine configured to determine that an amount of high-frequency features in the portion of the image representative of the iris of the subject is less than a threshold amount associated with images of live persons; responsive to determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than a threshold amount associated with images of live persons, (a liveness measure is determined based on the sensor readings (or an average or other value derived from the sensor readings). The liveness measure can be determined by, for example, comparing reflection information derived from the sensor readings with a reflection threshold. If the reflection information meets or exceeds the threshold while the target is at certain operational distance, the target is less likely, Paras. [012]-[0015] and Fig. 2; step 204-210)”.
However, Agrawal and Derak whether taken alone or combination, do not teach or suggest the following novel features: “the image analysis engine configured to performing a comparison between frequency domain representations of images of live persons and frequency domain representations of images of alternative representations of live persons, determining, based on the comparison, a threshold amount of high-frequency features associated with images of live persons, generating, from the portion of the image representative of the iris of the subject, a frequency domain representation”, in combination with all the recited limitations of the claim 14.
 	
 	With respect to the allowed independent claim 25, 
 	Agrawal et al. (US 20180349721, hereinafter “Agrawal”) discloses,
 	One or more non-transitory, machine-readable storage devices comprising machine-readable instructions that, when executed by one or more processing devices, cause the one or more processing devices to execute operations comprising (FIG. 1 illustrates a biometric object spoof detection and/or identification system 10 includes a computer device 12 having a biometric spoof detector component 14 configured to verify whether a biometric object 16 is real or fake), the method comprising: 
“capturing an image of a subject illuminated by an infrared (IR) illumination source (image capture device 24 may control light source(s) 26 to generate and emit one or more sets of first and second incident light 28, 30 at different times and at a same (or substantially similar) wavelength, but with different illumination characteristics in order to identify whether a real or fake biometric object 16 has been presented to biometric spoof detector component 14 based on an analysis of reflection intensity differences between the corresponding first and second images 34, 36, Para. [0031])”; 
“extracting, from the image, a portion of the image representative of an iris of the subject (In this optional aspect, computer device 12 may also include an object part detector component 48 having shape or pattern detecting functionality, such as shape recognition logic, operable to identify different parts of one or more different types of biometric object 16, Para. [0034])”;
“responsive to identifying the subject in the image to be an alternative representation of a live person, preventing access to the secure system (computer device 12 may additionally include biometric verification/identification component 22, which may be triggered to make an access decision 60 to allow or deny access to computer device 12 when biometric spoof detector component 14 confirms via biometric object classification decision 53 that the presented biometric object 16 is determined to be real object 54, Para. [0037]).”
Derakhshani (US 20170257770, hereinafter “Derak”) discloses, “determining that an amount of high-frequency features in the portion of the image representative of the iris of the subject is less than a threshold amount associated with images of live persons; responsive to determining that the amount of high-frequency features in the portion of the image representative of the iris of the subject is less than a threshold amount associated with images of live persons, identifying the subject in the image to be an alternative representation of a live person (a liveness measure is determined based on the sensor readings (or an average or other value derived from the sensor readings). The liveness measure can be determined by, for example, comparing reflection information derived from the sensor readings with a reflection threshold. If the reflection information meets or exceeds the threshold while the target is at certain operational distance, the target is less likely, Paras. [012]-[0015] and Fig. 2; step 204-210)”.
However, Agrawal and Derak whether taken alone or combination, do not teach or suggest the following novel features: “A method for preventing access to a secure system based on determining a captured image to be of an alternative representation of a live person comprising performing a comparison between frequency domain representations of images of live persons and frequency domain representations of images of alternative representations of live persons, determining, based on the comparison, a threshold amount of high-frequency features associated with images of live persons, generating, from the portion of the image representative of the iris of the subject, a frequency domain representation”, in combination with all the recited limitations of the claim 25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641